Explanations of vote
Oral explanations of vote
(DE) Mr President, I am very pleased that small and medium-sized enterprises (SMEs) were mentioned in the report on delivering a single market to consumers and citizens. Paragraph 46 rightly states that access to finance is their greatest problem. That is correct, because it is still easier to secure financing of millions of euro for a hedge fund than to obtain a loan of EUR 100 000 for a small business.
Against this background, I would like to see the report not only describing what should ideally happen, but also requiring the Commission to take concrete action.
(SK) Closer dialogue between universities and businesses will, in my opinion, contribute to economic growth. I am alarmed at the increasing unemployment among young people. The uncertain employment situation faced by young people often discourages them from starting a family or makes them want to postpone it excessively, and this ultimately has a negative impact in the economic and social sphere regarding the demographic transformation of Europe.
The dialogue should therefore include measures to support the entry of young people onto the job market, enabling the full development of their potential. Other topics should include making use of education as a means of combating poverty, inequality and social exclusion, with special attention being devoted to people with disabilities. For the reasons mentioned, I support the proposed report.
(GA) Mr President, I voted in favour of this report and it was the right thing to do.
As regards nuclear energy in general, however, I would like to say that many citizens are confused by it, and in my own country, almost everyone is against nuclear energy due to the terrible disasters which occurred in Sellafield and in Chernobyl. As such, I recommend that the Commission investigate the advantages and disadvantages related to nuclear energy, and that they publish a paper in order to give citizens the opportunity to make up their minds based on the truth rather than on emotions.
Finally, I would like to congratulate you, Mr President, on the excellent job that you have done on your first day in the chair.
(SK) The European Community provides financial assistance to Lithuania, Slovakia and Bulgaria to support their efforts towards fulfilling obligations connected with the withdrawal from operation of first-generation nuclear reactors. The financial assistance for operational withdrawals which was provided to Bulgaria up to 2009 was intended mainly for preparatory work. The aim of the proposed continuation is to provide Bulgaria with assistance so that the country can operate and ensure the safety and maintenance ...
(The speaker was interrupted)
(NL) Mr President, a few of the amendments which the rapporteur has tabled to his report are nothing short of staggering. The rapporteur proposed dropping all the wordings about sound public finances, the breaches of the Stability and Growth Pact (SGP) which need to be brought to an end and the importance of the strict enforcement of the SGP and 250 members actually supported him in this. Staggering!
The aim of the rapporteur and of the 250 other members is to destroy the economy. How can it be that we still have 250 members who refuse to cut their coats according to their cloth? Two hundred and fifty members of the European Parliament who fail to understand that the land of plenty does not exist! All Member States will have to shed a lot of blood, sweat and tears to purge their debts, put their finances back in order and steer a different course.
Obviously, this is a tough message and will not go down well with the voters. However, if we fail to do this, the whole of Europe will go bankrupt! The path the rapporteur suggested is a recipe for how to destroy the sustainability of public finances in the short term. Fortunately, the amendments have not been adopted.
Mr President, I welcome this report on public finances. It is a vast improvement on the first draft.
High debt and deficit levels are a grave concern to the UK and across many Member States. We must wean ourselves off fiscal stimuli and quantitative easing, and these should not be the accepted norm. There is a need to focus on overcoming our high unemployment levels now and reducing the tax burden on employment and SMEs. Resources are scarce and we agree that, where money is available, it should be directed to growth boosting investments, such as R&D and greener, smarter innovation. Finally, we cannot hide from our issue of ever-ageing populations. Pension schemes must be transparent and taken into account when looking at public debt.
There are some issues that I was wary of in this report. Migration, for example, needs to be handled sensitively. It can meet certain gaps in the labour force but must be controlled and take into account local factors. Yes, I agree that European problems do need European solutions, but we must be aware of the global economy and must respect the fundamental powers of our national governments too.
(NL) I voted against the Hoang Ngoc report, mainly because of the nonchalance with which it calls for yet more mass immigration into Europe.
How detached from the real world can the European Parliament actually get? Our cities are already groaning under the problems of mass, uncontrolled immigration. It is time that we carried out a cost-benefit analysis at European level of the immigration of foreigners from outside the European Union. The governments of several Member States that have already been confronted with this issue have refused to calculate the cost of immigration and seem to think that it would be undesirable to gain any knowledge about this matter. How can that be?
We must also take into account the problems this will cause the developing world, which will witness a brain drain and the vital forces of their societies being siphoned off into Europe. Their problems will become even more severe, resulting in yet more immigration.
Mr President, I voted against the own-initiative report on the Union for the Mediterranean for a number of reasons.
There is no doubt that a stable Mediterranean is a huge prize for the wider Europe. However, at a time when the economic climate across Europe is perilous, it is entirely inappropriate that this House should contemplate the expense associated with such a plan. Grand meetings of Heads of State, a 40-strong secretariat and neighbourhood packages do not represent a frugal economic policy at this particular time.
Furthermore, I opposed Amendment 5 for asking that the upgrading of EU-Israel relations under the Preferential Economic Association Agreement should not proceed. In the delicate balance that is required from Europe, such calls will do nothing to give confidence to Israel that this House will act as an honest broker.
(DE) Mr President, in the early 1980s, when I was a young journalist, I paid a visit to King Hassan of Morocco whose accession bid to the EU had just been rejected. Following the visit, I wrote an article calling for a Mediterranean community. I had the privilege of working for Otto von Habsburg here, who said that the Mediterranean Sea had never separated Europe and its neighbours, but it must bring them together. In his biography of President Sarkozy, Jean-Paul Picaper wrote that the idea for the Union of the Mediterranean came from the pan-European movement.
Why am I mentioning this? Because I want to make it clear that this is not just a French obsession, as many people have said, and it is not a waste of money, as a previous speaker has stated. After the Eastern Partnership, it is the European Union's most important foreign policy tool. However, this is precisely the reason why we must ensure that it is properly designed and has a political structure. It must not simply be a free trade zone, because we know that the Mediterranean, as Churchill said, and I am aiming this remark at my British fellow Members, is the soft underbelly of Europe. We must ensure that this is not the case in future.
Mr President, I supported the original paragraph 12 in this report expressing concern about the use of ethnic cleansing as a prelude to Russia's recognition of the puppet entities of South Ossetia and Abkhazia. My proposal was to call on Russia to honour its ceasefire commitments without delay and to lift immediately its blocking of EUMM access to South Ossetia and Abkhazia. I find it is a really intolerable and humiliating situation that the EU representatives have to ask for access to these entities which had been agreed. Against this background a call to Russia to respect the sovereignty and integrity of the Georgian Republic has no authority, unfortunately.
Written explanations of vote
The internal market and the euro represent two real shields for the European Union in the financial, budgetary, economic and social storm which the 27 are currently weathering. I voted in favour of this report, because it reaffirms the key role played by the internal market and gives a very good overview of the current stakes (budgetary coordination, development of education and research, aid for SMEs, strengthening and accessibility of SOLVIT and the Enterprise Europe Network). This is a reflection and a travel warrant which perfectly complements that of Professor Monti, who recently submitted his report entitled 'A new strategy for the single market' to the President of the European Commission, José Manuel Barroso.
in writing. - I voted for this report which addresses the current shortcomings of the internal market. The economic and financial crisis has substantially damaged the single market integration process. It is unfortunate to witness the re-emergence of economic protectionism at national levels which might result in fragmentation of the internal market. A large number of SMEs are leaving the market because their access to finance has been severely restricted in the times of crisis. It should not be forgotten that SMEs form an essential part of the backbone of the European economy and are the main drivers of economic growth and social cohesion. Member States should put greater efforts in implementing the Small Business Act and removing red-tape and other administrative and bureaucratic obstacles for SMEs.
I voted against the report, because it promotes elements which are extremely onerous to real viable growth and to the interests of the workers and consumers in the EU in general. Firstly, the rapporteur not only draws the wrong conclusions; he also starts from the wrong premise in formulating his proposals, given that he claims that 'the single European market, along with the euro area, best illustrates the true meaning of EU economic integration and unity, and is certainly the most visible achievement of European integration for EU citizens'. He forgets the lack of fundamental social and political union and overlooks the real conditions in many of the countries in the euro area today.
He refers, in particular, to the social market economy, a vague term which basically means liberalisation of the market at the expense of even the last residue of social policy. The rapporteur also fully adopts the philosophy of competitiveness and the Europe 2020 strategy, which is not only baseless, but will have even more negative consequences for the people of Europe.
We all know that the Europe 2020 strategy was launched with the aim of helping the European Union emerge from the current economic crisis and prepare its economy for the new decade. For this reason, I believe that the EU 2020 strategy must set realistic objectives for achieving by 2020 a green, knowledge-based, social market economy and sustainable development. Another objective is to create jobs in the agricultural and environmental sector as the single European market must be the cornerstone of the EU 2020 strategy, tackling the challenges of economic growth and consumer protection.
I voted for this report because it argues that the single market is not solely tied to the economic aspect. It is essential to ensure that, in the revival of the single market, a holistic and a common approach is adopted whereby consumer and citizen goals, particularly those related to economic, social, health and environmental concerns, are fully integrated in a revived single market.
The internal market, as well as the policies related to it, has allowed the European public better access to goods and services, and more variety at a lower cost. The principles of the internal market have meant that European consumers have had access to more information and better protection of their rights, but they are also becoming more aware of their obligations. For this reason, the reality of the internal market is not static but dynamic. It is a reality that is changing in a globalised world; thought must continue to be given to how to develop it and improve its implementation. I agree with the rapporteur and would stress the importance of the European Union's internal market for European integration itself, for greater social cohesion, for sustainable development, for competitiveness, and for economic growth that will enable us to face up to future developments and compete in a globalised market.
The construction of an integrated, fully functioning single market is a process that is essential to deepened European integration, social cohesion, economic growth and the sustainable development of the EU. However, the economic crisis has undoubtedly affected public and consumer confidence in the single market. It is important that the European public sees the importance of the single market, the way it works and, most importantly, the benefits that it can bring to the public, consumers and small and medium-sized enterprises. Reviving the single market means that its various stakeholders must adopt a common holistic approach which incorporates the objectives of consumers and the public into a renewed single market, particularly those linked to economic, social, health and environmental concerns. This new programme for consolidating the single market must be carefully monitored so that it values social justice, guarantees the integrity of the market, stimulates innovation and aids the transition to a new digital era. These imperatives are likely to provide the single market with a competitive advantage against other major world economies. In order to create confidence in this single market, it is necessary to ensure that consumers are protected and to safeguard the public's social and environmental needs.
I admire the rapporteur for managing to write, in all seriousness and without laughing, that the single market and the euro have served as Europe's protective shield during the profound crisis that has affected us for the last two years. Nothing has protected us, least of all the Europe of Brussels. On the contrary, it has established all the conditions needed for us to bear the full brunt: free global movement of capital, dismantling of public services and systems of social protection, increased job insecurity, and a monetary policy left in the hands of a central bank that is indifferent to the economic needs of Member States. These are the consequences of establishing a single market that has remained incomplete since 1992. It has also been an element of inertia, a superfluous element to be taken into consideration when Member States took things in hand. As for the euro, I think we should ask all those countries suffering from speculation what they think of its capacity to protect them. Today, it is a crisis factor in itself.
The common European market is an important achievement of European Union integration. It gives many possibilities to our citizens as well as to small and medium-sized enterprises.
In a report on the strategy and future of the EU market which was published and presented last week, Professor Mario Monti points clearly to the fact that citizens and consumers should be among the main beneficiaries of the common market. The market is not always favourable to them. Therefore, when working on further legislative proposals, their concerns should be taken into account to the greatest possible extent. We should try to ensure that questions, for example, of recognition of professional qualifications, correct implementation of the Services Directive, e-commerce, small and medium-sized enterprises and consumer protection are priorities as we continue to build the common market.
As Professor Monti has rightly observed, a certain fatigue with questions of the EU market can be felt in Member States, but it is precisely now that we need a strong common market more than ever before, as the crisis of recent months has shown us. Therefore, I welcome Mr Grech's report, which I had the opportunity to work on and which was our comment on the matter of the consumers and citizens in the EU market.
in writing. - This report could not have come at a more critical moment. The ongoing financial crisis has created a sense of mistrust and led to more discussions about protectionist measures by governments. In the long term, this would have detrimental effects on Europe's economy. I believe there is a connection between the economic problems and the lack of motivation in completing the internal market. Mr Grech correctly points out in his report that the citizen is the real centre of the internal market and that it should be the economy that works for the citizen, not the other way round. In Mr Monti's report, 'A new strategy for the internal market', he warns that the internal market is more unpopular than ever but also more needed than ever. It is my belief that we must act boldly, whilst taking into account citizens' concerns, to re-energise the internal market. I voted in favour of the Grech report, although in my opinion, it could have underlined more the situation of SMEs. However, with the important amendments passed, the result was well-balanced and I hope it will lead to well thought out legislative initiatives by the Commission.
The construction of a single market has always been and continues to be one of the EU's main objectives. A well-functioning single market is a fundamental process to further European integration, social cohesion, economic growth and sustainable development within the Union. Doubts have been emerging over what stage the single market is at, because of the recent economic crisis: there are those who argue that it is fragile at the moment. If this is true, it is very damaging to the integration process of the single market, and to the history of the Union itself. It is very important at this stage to find an instrument that clearly and unequivocally informs the European public how the single market works, as well as the huge benefits that it can bring to consumers and small and medium-sized enterprises. That is why I voted as I did.
The report is moving in the wrong direction. Now it is time to protect companies in the various Member States from the effects of the global financial crisis and to put in place clear regulations for speculators and the free market. Instead of this, the cultural and economic differences between the markets, companies and business practices are being sacrificed in favour of a globalised market. For these reasons, I have voted against this report.
I voted in favour of the Grech report on delivering a single market to consumers and citizens. This document indeed finds a balance between, on the one hand, the objectives of an open economy capable of stimulating growth and job creation and of providing an integrated response to the major challenges of the future (such as competitiveness, research and development, industrial policy, and demographic and environmental issues), and, on the other, those of an economic system that is up to the task of delivering consumer protection and the social and environmental safeguards that citizens need. We must not forget the citizen and consumer in our recovery strategy.
Europe must also adopt a holistic approach that fully integrates our citizens' concerns and other horizontal policy areas, particularly health, social and consumer protection, labour law, environment, sustainable development and external policies. The report urges the Commission to bring forward a legislative proposal to ensure implementation of an affordable, expedient and accessible Europe-wide collective redress system by May 2011, which I advocate.
This report consists of the best content-free rhetoric I have seen this year and, for this reason, I cannot support it. That said, it does contain both good and bad proposals, and I am therefore abstaining.
I voted in favour of the report on university-business dialogue because, in my opinion, it is essential that the link between training and the labour market should be improved. This is not a question of orienting students in line with the desiderata of the private sector, but of enabling young people to take account of the implications of working life. Links between universities and businesses need to be strengthened in order to make it easier for students to access work and for businesses to accept untypical careers more easily.
I support this report on a more active partnership between universities and businesses. Universities play a key role in the successful transition to a knowledge-based economy, but the active participation of other interested parties, i.e. businesses and government institutions, is also required. To achieve efficient results, the education sector needs to be restructured and modernised and curricula need to be reformed and brought up to date in order to satisfy the needs of the labour market. Once the conditions have been created for graduates to find work in small and medium-sized enterprises, we would bridge the gap between the supply of young specialists and the demand of the labour market.
This own-initiative report contains truly positive ideas for the future of our universities. Any change to the academic training system which helps modernise training programmes and, above all, brings graduates and the world of employment closer together, should be welcomed and strongly encouraged.
Today, the European university system, one of the most important elements of our daily life with which we can sow the seeds for a robust, lasting economic recovery, must open up to the labour market: forging solid links, in terms of mutual exchange between universities and businesses, is a priority for Member States' institutions, and it must be mainly local and regional authorities which have a say in endeavours to bring the economic and training sectors together successfully. Only universities that talk to the businesses in their respective regions can hope to prepare young people to enter and permanently stay in the job market.
We all need, now and always, training establishments that are up-to-date and which, above all, reflect regional needs: this too, I am certain, is a vital ingredient for the growth of our regions. I therefore voted in favour of the report.
Today, knowledge is a greater priority than ever. More needs to be done concerning the knowledge triangle, adopting a framework of reforms needed to make knowledge a social value, and strengthening the ties between businesses and universities, as in the case of the Knowledge and Information Communities of the European Institute of Technology (EIT). It is crucial that universities integrate the economic and social environment into their main sphere of action within their research and innovation programmes. It is essential to develop an investment strategy for new sources of growth, stimulating research, development, innovation and education with a view to strengthening our industrial base, an excellent service sector and a modern rural economy. The role of both public and private institutes of higher education, universities and polytechnics will be very valuable in building state confidence in these institutions. They should enjoy autonomy so that they are able to make their essential contribution to Europe's development. It is necessary to strengthen both the interdisciplinary and transdisciplinary facets of education and research programmes and cooperation between universities. Information and communications technologies are a key instrument in this respect.
I voted for the report on university-business dialogue: a new partnership for the modernisation of Europe's universities, because it presents measures that contribute to enhancing European learners' employability. Cooperation between the education sector and business is essential for bridging the gap between the supply logic of the education sector and the demand logic of the world of employment.
I believe that partnerships that enable the modernisation of universities, especially those that promote better education and qualifications for individuals, are essential for increased European competitiveness. This qualification will be reflected in terms of innovation, research and development, which are crucial for sustained economic and social growth. Partnerships must be established between universities and businesses in order to facilitate the entry of these workers into the labour market, helping reduce the high levels of unemployment that are being recorded today in particular. In this context, I would also reiterate the importance of the European Union's cohesion policy, funds from which will be extremely useful for this purpose.
In March 2000 in Lisbon, and March 2002 in Barcelona, the European Council approved the strategic objective of making the EU the most competitive and dynamic knowledge-based economy in the world, making its education and training systems a global benchmark in terms of quality, and creating the European Area of Research and Innovation. The Member States are responsible for education and training policies, while the role of the EU is to support the improvement of national systems through new instruments at EU level, mutual learning and the exchange of information and best practice. The knowledge-based economy and rapid technological development present challenges to higher education and research in Europe, but they also open up new opportunities which must be effectively harnessed. In this context, creating quality partnerships in higher education and business is of the utmost importance. I believe that cooperation between the education sector and business at local, regional, national and transnational level is crucial for bridging the gap between the supply logic of the education sector and the demand logic of the world of employment.
The report on university-business dialogue adopts a position which we do not see as the way to modernise education. We must take the looming threats to free, public and democratic access to education very seriously. We believe that the errors resulting from the Bologna Process must be acknowledged urgently and, contrary to what the rapporteur says about the Bologna Process, the issue of mobility as a means of bringing the Member States closer together and making them more equal must be demystified.
Furthermore, we should not forget that the Bologna Process is not neutral and involved initial investment, or that it has, at the same time, followed a policy of taking responsibility for university funding away from the state. The issue surrounding universities' autonomy is referred to several times in the report in question, with the idea of a 'partnership' between universities and companies being added to this point as a way of ensuring funding for the institutions. This university-business concept is moving away from the real meaning and value of education as a universal right and approaches education in terms of commercialising it, stripping it of content and quality. It is a neoliberal approach, to which we are opposed.
I endorsed the Schmitt report on university-business dialogue: a new partnership for the modernisation of Europe's universities. I would like to extend my sincere thanks to the rapporteur, who is, unfortunately, no longer a Member of the European Parliament. I warmly congratulate Mr Schmitt on his election to the Hungarian Parliament and on his being elected speaker. I wish him all the best.
The EU currently finds itself in a very schizophrenic situation. On the one hand, there is a clear demand for universities to train practically oriented professional workers on undergraduate courses. On the other hand, people who really understand technical education know that the first three years of proper study at university should provide students with the theoretical foundation for further successful studies. This is the root of all the misunderstanding. A forum of universities and businesses, whatever format it takes, will always concentrate in particular on 'practically useful' graduates. However, the real bearers of fundamental research and important innovation are mainly graduates of engineering, master's and doctoral studies. If they are to achieve important results in their fields, of course, these graduates must acquire a proper grounding in the most important technical disciplines in the first three years of their studies. It is hard to imagine that they could get by on secondary school mathematics and a fleeting knowledge of the basic technical sciences, supplemented with an examination in simple and double-entry bookkeeping and a practical knowledge of preparing projects for an application to a grant agency. Responsible university lecturers advocate a view that does not vary greatly from my own, despite all the various declarations, forums, communications and new partnerships. For future discussions, I therefore recommend drawing a clear distinction between university education according to the Bologna Declaration and 'traditional' university education. The new, additional forms of so-called lifelong learning are, of course, also desirable.
University-business dialogue is essential for the high-quality training to which the EU's young people aspire. Cooperation between the education sector and business at all levels is crucial for bridging the gap between the supply logic of the education sector and the demand logic of the world of employment. Partnerships between education and training institutions and companies are essential in order to enhance learners' employability, improve entrepreneurial potential, and facilitate familiarity with the world of work. That is why I voted as I did.
In its communication, the Commission refers to universities and colleges being given real autonomy. This kind of autonomy should go hand-in-hand with financial autonomy and this is unrealistic during the period of austerity which lies ahead of us. There are many examples of very fruitful cooperation between educational institutions and business. The need for increased dialogue in the context of the Bologna Process is not worded clearly enough and, for this reason, I have abstained.
Probably no EU Member State would doubt that cooperation between education and business is essential. Given that the crisis has highlighted not only problems of unemployment, but the importance of education that meets the demands of the market, I am pleased that by approving this document, the European Parliament is striving to initiate dialogue between the academic and business world. This should be viewed as something long-term, right from the beginning of studies in universities: various exchange programmes, the promotion of internships in companies, perhaps even consultations between universities and companies when devising curricula. If future employers integrate into the education system right from the beginning, there is a greater chance that we will prepare specialists who can better meet the needs of employers in the labour market.
I voted in favour of European Parliament resolution No on university-business dialogue: a new partnership for the modernisation of Europe's universities (2009/2099 (INI)), because the dynamics of today's labour market, economic development and change to development priorities require cooperation at many levels. Higher education throughout Europe faces a huge challenge. It has to keep up with a dynamically developing world and changing expectations of the market with respect to new employees. Today, the fact that opportunities in education and the level of education do not match market expectations is a very important problem. Preservation of this system, which is full of inequalities, is a mistake we cannot accept. For just this reason, the changes we should introduce must concern the whole field of education and the way young people perform in the labour market. As a former president of the Students' Parliament of the Republic of Poland, a statutory institution which represents all students in Poland, I often meet people who have just begun or are just ending university. Awareness of the labour market and its requirements is very low, and the level of education is equally unsatisfactory. In political bodies as well as student bodies, a common view is that what is important is how many practical and work experience placements people have completed, how many subjects they have studied or how many languages they can speak. However, the market needs quality, not quantity. Therefore, it is essential that we take action to improve cooperation between universities, the academic world and business.
I voted for the Schmitt report to encourage cooperation between universities and companies. Nowadays, universities must engage in closer cooperation with the business world in order to provide a suitable response to the requirements of the labour market, especially in a globalised economy. In this respect, dialogue and cooperation between universities and companies should be based on reciprocity, trust and respect.
This objective could be achieved by introducing a system of knowledge vouchers, similar to that used in several Member States at the moment, which will enable SMEs in particular to improve their research capacity without compromising the universities' independence, autonomy and public nature. Both universities and companies can benefit from jointly developing multi-disciplinary, interdisciplinary and entrepreneurial skills, as well as from the flexible adaptation of study areas, profiles and specialities to the needs of the economy and those of small and medium-sized businesses.
I voted for the report on the university-business dialogue: a new partnership for the modernisation of European universities.
The EU needs to establish closer links and partnerships between universities and the business sector in order to develop a society based on knowledge and applied research and improve graduates' integration into the labour market. Unfortunately, discrepancies are being noted increasingly more often between graduates' skills and the qualifications required on the labour market.
I encourage the Commission and Member States to draw up medium- and long-term forecasts for the skills required in order to correlate study programmes with economic development. Furthermore, I wish to draw attention to the need to increase the number of jobs, which is a priority for the EU, especially during the current recession.
We encourage the Commission to promote using the resources and instruments available to it the development of an entrepreneurial culture by simplifying procedures and cutting red tape in order to boost exchanges between universities and businesses.
Finally, I wish to stress the importance of lifelong learning, particularly through distance learning courses specially adapted to the new technologies and beneficial in particular to the over-45s, who are more vulnerable and exposed to social exclusion.
The European Union protects its citizens. Apart from European regulations on dangerous products which people are trying to bring on to the internal market, apart from joint measures taken against terrorism, apart from joint initiatives to guarantee peace in Europe, the European Union is involved in the dismantling of nuclear power plants constructed during the Soviet era which might put our health in danger at any time. Twenty-four years after the horrendous accident in Chernobyl, I am pleased to have contributed towards security on our continent by voting in favour of this report. It is, in fact, vital that the measures taken in Bulgaria under the Kozloduy Programme continue in the period from 2010 to 2013.
in writing. - UKIP regards the safety of nuclear power generation as being of great importance, but perceives the EU's assistance to Bulgaria, ostensibly for this purpose, as being motivated by political considerations (preventing the reprocessing of fissile material, conveniently close to Bulgaria, in neighbouring Russia) and doctrinaire ones (the imposition of unrealistic wind-power policies) as well as by a desire to fund local conservation projects, which are not relevant to the remit of decommissioning. Consequently, UKIP members have voted against the extra funding asked for in this report.
The rules in force in Central and Eastern European countries regarding nuclear power and radioactive waste prior to accession were less demanding than the rules applicable to the EU at the time. The EU's intervention and financial assistance were therefore necessary, with the aim of increasing the level of protection of human health and the environment. The proposal on which we are voting fits into this framework.
The proposal for a regulation presented by the Commission is intended to provide financial assistance for the decommissioning of Units 1 to 4 of the Kozloduy Nuclear Plant in Bulgaria and to ensure that the resultant radioactive materials are dealt with. According to the rapporteur, without EU assistance, safety may be compromised insofar as Type WWER 440/230 reactors have serious design faults which it would not be possible to overcome.
The protection and promotion of human and environmental health are priority objectives in European development policy. Given this, I believe it is absolutely vital for the EU to safeguard sufficient financial and technical resources for decommissioning Units 1 to 4 of the Kozloduy Nuclear Plant in Bulgaria, as advocated by Parliament in this resolution. In so doing, Europe is closing off a major producer of high radioactive emissions and eliminating the risk of serious accidents. Alongside the safety conditions for decommissioning operations, it is crucial that the European Community assume an active role in helping Bulgaria to overcome the negative effects that the decommissioning will have on economic competitiveness, energy sustainability and the state of the labour market. In this context, the strategy for EU intervention must ensure support to encourage the creation of new jobs and sustainable industry in the areas affected by the decommissioning.
in writing. - The Parliament today approved EUR 300 million to further assist the decommissioning of the Kozloduy 1-4 nuclear reactors. I do support this as further assistance will be necessary to ensure the safe decommissioning of the reactors. Parliament, however, rejected financing by these funds for polluting lignite power plants. Also, the proposal to use part of the funds to help Bulgaria find a solution for the final storage of nuclear waste was rejected. This led me to vote against the amended proposal. However, I abstained on the legislative resolution to allow for decommissioning funding by the EU.
We can only be delighted by any move towards the decommissioning of a nuclear power plant and the implementation of research programmes for renewable energies and nuclear waste. This is a step towards the gradual phasing-out of nuclear power, which we advocate. However, I wish to stress that I am baffled by the insistence on the 'final disposal' of nuclear waste. This method cannot provide a long-term solution, given the risks it poses to our ecosystem.
I am also concerned by the lack of guarantees regarding the allocation of EU financial assistance aimed at facilitating the decommissioning process. How can we be sure that the EUR 300 million will not be partly used to finance the new Belene nuclear power plant in Bulgaria? Has Commissioner Oettinger not already committed himself to financing that project? I am voting in favour of this report in the hope of finally witnessing the decommissioning of the Kozloduy reactors.
The accession of Central and Eastern European countries to the EU and their use of nuclear energy have led to the need to provide financial assistance to these countries so that they can effectively deal with radioactive waste and can improve protection of human health and the environment. The financial assistance adopted here is, therefore, within this framework. That is why I voted as I did.
In its accession agreement, Bulgaria, like Slovakia and Lithuania, agreed to decommission part of its nuclear energy production. Financial assistance was provided until 2009 for the permanent decommissioning of the nuclear energy plant at Kozloduy, but a request was made, as was done with the other Member States, for this to be extended until 2013. To this end, it will receive approximately EUR 860 million in assistance. However, the complete decommissioning process takes a long time since it is not enough simply to disconnect the power plant completely from the grid. In such cases, where there is a desire to shut a nuclear plant down earlier than planned, provision must be made for a replacement energy supply. Bulgaria did not destroy its energy supply, but it affects neighbouring countries, since they stop receiving electricity. The closure of four reactors means a loss of 1 700 MW of energy for Bulgaria.
The Bulgarian Government is unable, without the financial help of the European Union, to dispose safely of the spent fuel, part of which was, in any case, disposed of somewhere outside the EU Member States. I am also aware of the fact that the Bulgarian Government does not have reserves to draw on in the event of permanent decommissioning and, therefore, we must provide assistance. We have already invested a great deal of money in the permanent closure of nuclear power plants, but let us just consider whether it would not be more worthwhile if, instead of shutting down nuclear plants, we modernised them. I am not thinking specifically of Kozloduy here. We need to support the improvement of the safety norms in Central and Eastern European countries, since it is on account of their low level that nuclear power plants need to be shut down.
As long as there is no satisfactory solution to the problem of the final disposal of radioactive waste, it is hardly surprising that the candidate countries do not know which alternative they should choose. We must ensure that we do not provide financial aid to increase the protection for people and the environment and then find that the fuel elements are sold and possibly used for military purposes. Of course, it is in the security and environmental interests of the whole of Europe to find a final disposal solution. However, the resale of atomic waste must be stopped.
When we have reached the point where the decommissioning of two reactor units costs EUR 1.78 billion, it is clear that the fairytale of cheap, climate-friendly nuclear power is over. This report highlights some of the problems involved with nuclear power and the decommissioning of nuclear reactors, which is why I have voted in favour of it.
In keeping with the commitments assumed through the EU accession treaty, Bulgaria must close Units 1-4 of the Kozloduy Nuclear Power Plant, which the EU granted financial assistance for up until 2009. I voted for this report to support Bulgaria's action to obtain an additional EUR 300 million in funding up to 2013 in order to complete the decommissioning of the Kozloduy Nuclear Power Plant, clean up the site and manage all the resulting waste in a sustainable manner in conditions which will not cause any harm to people's health and the environment.
Furthermore, I support the Commission's request to monitor and audit the implementation of all the projects which will be run using this grant: research/innovation aimed at introducing technologies based on renewable energy sources in order to meet the requirement to realise a further reduction of 18 000 kt CO2-eq produced from decommissioning. Particular attention must be focused on retraining the workforce to prevent unemployment from rising even higher and on the development of local communities, especially during the current crisis. All these processes must be carried out in a manner which is completely transparent to citizens, in compliance with the provisions of all the multilateral environmental agreements which Bulgaria is party to (Aarhus, Espoo, etc.).
in writing. - As expected, we the Greens lost our last chance to amend the Harms report during the plenary vote on Community financial assistance with respect to the decommissioning of four units of the Kozloduy Nuclear Power Plant in Bulgaria.
Today, the EP agreed to give EUR 300 million (until 2013) to Bulgaria for their current programme to decommission 4 nuclear units in Kozloduy. This positive signal towards Bulgaria was the reason why the rapporteur and the Greens/EFA abstained on the legislative proposal.
Thanks to the Greens, the EP has finally recognised that Bulgaria has hardly any policy regarding the final disposal of nuclear waste. However, the Bulgarian government - with the help of the EPP and S&D - managed to eliminate any provision that would support any real progress on the issue of final disposal. Currently, the main hazards to humans and the environment are displaced to Russia, where most irradiated fuel elements are exported.
The EP has nevertheless managed to secure more public participation, transparency, auditing and reporting provisions compared to the original Commission proposal. We will see now whether any of these will be incorporated by the Council, which has the final say since the EP is only consulted on nuclear related issues.
Ladies and gentlemen, as with Bulgaria's Kozloduy Nuclear Power Plant, the decommissioning of Ignalina Nuclear Power Plant in Lithuania was one of the conditions for accession to the European Union. The decommissioning of Ignalina Nuclear Power Plant in 2009 has had a severe impact on Lithuania. After Lithuania regained independence in 1991, Ignalina Nuclear Power Plant contributed a lot to our economy and provided more than 70% of our country's energy consumption. Due to decommissioning, we were forced to relinquish our status as an energy exporter and become an importer of a broad spectrum of energy. Ignalina Nuclear Power Plant was a cheap source of energy for industry and consumers and was also a source of income thanks to exports. Like the decommissioning of Kozloduy, the disappearance of Ignalina will result in the loss of business and jobs for the local economy. Full financial support from the EU for Kozloduy and Ignalina is important in order to correct some of the economic and social consequences experienced with the decommissioning of the nuclear power plants. The financial turmoil of recent years has shaken Lithuania and many EU Member States, and has put on hold hopes of building new advanced nuclear power plants in the near future. However, it would be foolish on our part to give up nuclear power plants entirely. Nuclear technology is by no means a panacea for our energy security and natural disasters, but the use of efficient and safe nuclear energy could contribute to overcoming long-term strategic challenges.
The Structural Funds put in place in our regions need to interlock better with European loans for research and innovation. The van Nistelrooij report contains useful recommendations on improving the use of all of these loans. There is undeniable potential here for financing and growth for our territories. Similarly, greater synergy between the various financial instruments can only be beneficial at a time when we need to kick-start economic activity. Finally, these funds should all be involved in the implementation of the EU 2020 strategy. Having noted the quality of the report, I supported it with my vote.
Innovation can be most effectively addressed at regional level by the proximity of entities such as universities, public research organisations or industry, promoting partnerships in the field of knowledge transfer, and the exchange of best practice between regions. The cohesion policy is a fundamental pillar of the European integration process and one of the EU's most successful policies, encouraging convergence between increasingly diverse regions, and stimulating economic growth and the creation of jobs. Promoting and applying successful models in the knowledge triangle is vital, as is ensuring the sustainable development of regional strategic research frameworks for innovation, in conjunction with businesses, research centres, universities and public authorities. I would like to highlight the potential of regional 'clusters' of those leading the way in knowledge-based mobilisation of the capacity of regional competition, and the inclusion of the development of 'clusters' in both the Competitiveness and Innovation Programme and the 7th framework programme. I would also like to draw attention to the importance of the knowledge and innovation communities created within the framework of the European Transparency Initiative, which link the main regional knowledge-based 'clusters' within Europe. I call upon the exchange of knowledge in regional 'clusters' to be promoted through the structural funds, since these 'clusters' represent a great opportunity, particularly for disadvantaged regions.
I believe it is appropriate to analyse the way in which the indicative framework of the Community Strategic Guidelines 2007-2013 and, in particular, Guideline 1.2 on Improving Knowledge and Innovation for Growth, was followed by the Member States and Regions in their National Strategic Reference Frameworks (NSRFs) and Operational Programmes. Such analysis enables us to have a more specific view of what has been done and what challenges remain to be overcome, in an area that is increasingly on the agenda. At times of crisis, the avoidance of waste and duplications is not just beneficial but urgently required: I believe that it is important to carry out a thorough assessment of how cohesion, research and innovation policies are linked up with their instruments (Structural Funds, Seventh Framework Programme for RTD and Competitiveness and Innovation Framework Programme) to make them more efficient and productive.
Research and innovation are priority areas and are absolutely crucial for competitiveness and the success of the European economy in the current global climate of crisis, intense competition and increased efforts to address new challenges such as climate change and territorial cohesion. This crisis exacerbates the risk of regional imbalances and the worsening of economic and social conditions in the most disadvantaged regions. In the light of this, I support this resolution, which stresses the urgent need to achieve greater efficiency, flexibility and simplification of access to structural funds, so as to ensure quick access to support and financing mechanisms for new business projects and for the revitalisation of small and medium-sized businesses. This is a strategy that is extremely pertinent and important for the territorial cohesion of the EU, as it simultaneously ensures that this crisis becomes an opportunity to capitalise on strengths and improve efficiency in the profitability of resources.
I voted for this report as research, development and innovation are key elements which can help the European Union to emerge more quickly and stronger from the current economic crisis, while also achieving the proposed economic development objectives. A consistent policy is required to do this, which is well targeted and funded appropriately. However, I think that consideration must be given to the regions' varying social and economic features. Limits need to be accepted and objectives set according to the actual situation, while requirements need to be identified by consulting all local, regional and national agencies.
Innovations are important, but they cannot be dictated from above, as the Europe 2020 strategy attempts to do. However, they can be supported by means of subsidy programmes. It makes little sense for applicants for subsidies to be faced with a jungle of different funding institutions and regulations because of the lack of coordination between the EU and the Member States. Every step which we take towards simplification is a good thing, provided that it does not open up opportunities for abuse. The approaches described in the report seem to me to be good and I have voted in favour of them.
Cohesion policy is an essential pillar in the process of European integration and one of the most successful EU policies, facilitating convergence between regions, as well as stimulating growth and employment using financing from the structural funds. In the current period of 2007-2013, all Member States have devoted a significant amount of their total financial allocations to innovation and development activities. I believe that cohesion policy is ready to create synergies with research and innovation policies regarding capacity building, networking and knowledge transfer.
Better use of funds will mean better research, knowledge and innovation capacity in the various regions, with the strengthening of the territorial aspect of partnerships for the design and delivery of public policies. This report is an initiative that I support because I think that it is essential for synergies to be implemented between the structural funds devoted to research and innovation and the Seventh Framework Programme for Research and Development, with a view to greater efficiency in achieving the goal of the knowledge society.
I voted in favour of the resolution, as adopted by the Committee on Economic and Monetary Affairs of the European Parliament. The long-term sustainability of our public finances is fundamental today to the credibility of European economic and fiscal policy. The Greek crisis has proven that. Faced with the markets and credit rating agencies, the public powers need to demonstrate that they are responsible. This is also a necessity imposed by the demographic reality of today and the coming years. I therefore firmly rejected the positions advocated by the rapporteur, Mr Liem Hoang Ngoc, calling for the public deficit policy to be maintained. We must assume today that the public finances of numerous Member States are not sustainable and have the courage to remedy that. Our boat is taking on water. Even if it is not yet sinking, it is high time we started bailing.
During the vote on Thursday 20 May on the report by the socialist MEP, Liem Hoang Ngoc, on the long-term sustainability of public finances, the UMP and Modem groups in the European Parliament voted enthusiastically for a text which the Group of the European People's Party (Christian Democrats) and the Group of the Alliance of Liberals and Democrats for Europe had amended line by line in order to turn it into a neoliberal manifesto. I voted against this text, which is an insult to the citizens of Europe. The UMP and Modem are raising the spectre of unsustainable deficits to justify unprecedented austerity measures throughout Europe from 2011. They propose transforming the Stability Pact into a Social Regression Pact. In this text, the right goes as far as rejecting the creation of a European public credit rating agency, while the private agencies are beating the drum and leading speculative attacks against the States in the euro area. However, it forgets that the rise in deficits is first and foremost the result of the crisis, the bank bailout packages and the failure of neoliberal policies. Today, the right is presenting the invoice to the citizens.
The huge deficits and debts facing many Member States of the EU is indeed an important problem, having created the financial crisis which we are experiencing and which we all need to manage. However, the causes of these financial aberrations are not the causes identified by the rapporteur. State budgets have been derailed because: a) in every crisis, state spending (social spending, spending for growth) increases, b) the merchant banks were saved and c) tax competition was intensified, with a clear reduction in corporation tax over the last twenty years. Consequently, our analysis of the facts is completely different from the analysis made by the rapporteur, who believes that the governments are responsible for the financial derailments.
Last year, the budget deficit and public debt in the euro area amounted to 6.3% and 78.7% respectively of GDP, which was a much higher level than that set in the Growth and Stability Pact. The Growth and Stability Pact's limitations have been highlighted in the current crisis, as it has not been an adequate instrument for harmonising national economies. Consequently, I support a review of the Pact and the search for alternative mechanisms for restoring the convergence of the economies within the EU, as well as the setting up of a European public credit-rating agency and closer coordination of Member States' budgetary and monetary policies. In fact, I regard the decision made last week by the European Central Bank to purchase bonds issued by the governments in the euro area as a positive step. I decided to vote against the final report on the long-term sustainability of public finances as these aspects which I consider as being fundamental to ensuring the single European market's stability and to maintaining a modern welfare state in Europe have been removed from the report.
In the times that we are currently experiencing, in which many countries are facing serious difficulties with their public finances, it is essential to adopt political measures that lead to economic and social stability, but especially those that stimulate growth. As well as the deficit, the level of public debt must be analysed and best practices regarding this issue adopted, in such a way as to make a more stable situation possible and to prevent the recurrence of the same errors in the future. I also consider it essential to adopt reasonable criteria for the concept of recovering economy, since the Member States' situations are different. Finally, I would stress the need for a competitive tax policy, not just for the EU, but also with regard to third-country investments.
As the current crisis has shown, with its profound impact on economic development, the quality of life of citizens and social stability, the sustainability of public finances is a prerequisite for economic recovery and the reliability of development. The inadequacy of the revision to the Stability and Growth Pact has also become clear. I would therefore like to reiterate the need to strengthen the mechanisms of EU institutions, with a view to greater integration and territorial cohesion, so as to ensure greater capacity for intervention and protection in order to counter risks and deviation from common policy. I would also like to highlight the social concerns stressed in this report, which warns of the wide disparity between incomes of members of the public. This is a situation which undermines productivity and economic competitiveness. I agree, therefore, with the need to encourage Member States to introduce appropriate reforms in order to address these imbalances. Tax fairness and efficient government public spending are essential to the process of economic recovery and social cohesion. Reducing poverty, ensuring social cohesion and stimulating economic growth and productivity are indisputable priorities in the EU, and they will certainly be helped by a gradual reduction of the tax burden on jobs and on small and medium-sized enterprises.
I agree with the report: current public debt and deficit levels will be difficult for future generations to bear, but are also a major problem today. However, I disagree with the proposed solutions. I do not believe that a report which omits the reason for the recent explosion of this debt and deficit can be taken seriously. It should be noted instead that it is the fact that the private debts of banks and the financial sector have been taken on by Member States, and therefore by the citizens and taxpayers of Europe, which has caused these deficits to increase to such an extent. We must hammer home the fact that the EU and the Eurogroup are now only taking action in order to please those markets that you believe to be rational and efficient, but which panic when the deficit becomes too great, and panic once again because they fear that the measures taken to reduce it may hinder a semblance of economic recovery. They have gorged themselves by charging a high price for a risk taken on the Greek debt that you have just done away with by adopting the latest measures. They have won on all fronts, increasing their own profits even further. Never mind the consequences for the real economy and the people.
I was forced to vote against the report by my colleague, Liem Hoang Ngoc, which the European right and liberals completed in a way which deprived it of its substance, simply defending dogmatic adherence to the Stability Pact and hence to austerity policies. Budgetary policy is not an end in itself; it is a tool which responds to political objectives. The priority should not be austerity, otherwise we shall nip in the bud what little growth is available; what we need is a philosophy of employment growth that we need to defend. For this, the EU needs to be given the resources to act, which means giving ourselves tools to steer the economy over and above those currently available to us under the Stability Pact, which are inadequate.
This document is proof of the desire to create a system of redistribution that caters for society as a whole. Its positive proposals relate to migration policies. It rejects the 'indiscriminate cuts' that have been made in public investments in the name of the crisis. After that, however, an inverse logic is introduced in specific proposals.
Raising the retirement age; sanctioning a Stability and Growth Pact as a solution to the crisis even though it is clearly one of the causes; congratulating the European Central Bank for rescuing the banking sector; and promoting a social economy based on a sustainable, competitive market - so many neoliberal dogmas are repeated throughout the text. The crisis will make no difference: Europe is blinded by its dogmatism and deaf to its citizens' demands. I am voting against this report.
Despite the fact that the global economic and financial crisis is spilling over onto the sustainability of national budgets to a worrying degree, the report under consideration by this House contains passages that prevent me from voting in favour.
First of all, paragraph 59 states that we can help end the crisis by raising employment levels and proposes the adoption of policies in favour of immigration from outside the EU, even leading to the award of citizenship. On the one hand, the text unduly confuses the economic issue with that of migration policy, while disregarding, in particular, the already high unemployment rate.
On the other hand, I do not think that Europe should promote the award of citizenship. Furthermore, some of the proposed amendments seek the creation of a tax on financial transactions and a European rating agency. We certainly cannot achieve better financial market regulation by introducing a new tax.
Lastly, with regard to the creation of a public rating agency, the amendment tabled does not hit the mark, since the best practical way to safeguard investors' trust is by guaranteeing the impartiality and independence of rating agencies, and not by subjecting them to political influence.
in writing. - I deeply regret that the right wing has finally 'kidnapped' this report on public finances and has completely changed the main aim of it, making it a very neoliberal report. I applaud the decision of the rapporteur, Hoang Ngoc, to withdraw his name from it.
in writing. - (FR) It is simply unacceptable that this report has been adopted by the majority Group of the European People's Party (Christian Democrats) and the Group of the Alliance of Liberals and Democrats for Europe in the European Parliament; that is why, in line with our rapporteur Mr Hoang Ngoc, the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament has voted against it. How can anyone want to make our fellow citizens pay for a crisis for which the banks and speculators are largely responsible? The measures advocated by the PPE Group and the ALDE Group, namely the swift consolidation of public finances, cuts in public spending, particularly pensions and health care, and the unconditional implementation of the Stability and Growth Pact, will have disastrous long-term consequences on our societies We are heading straight for disaster if we do not establish a tax on financial transactions, as Mr Hoang Ngoc has proposed, and if we do not launch viable recovery measures. Let us not bring the citizens of Europe to their knees.
The main purpose of this report was to analyse the long-term sustainability of the European Union's public finances with a view to its economic recovery. The debate on this in plenary could not have come up at a more opportune time, given the unprecedented economic and financial understanding reached last week by European leaders. On the one hand, the package of measures adopted - specifically the unblocking of aid for Greece, the accelerated restructuring of Member States' public finances, and the creation of a financial stabilisation mechanism - demonstrate strong solidarity. However, they make a period of sacrifice foreseeable, which will affect all Europeans. These sacrifices must be distributed in a fair and balanced way. This is a time for brave decisions at national level, with a long-term view and without cutting any corners. The public books are balanced by cutting spending and by increasing income, or by both at the same time.
At a time of economic recession, we have no alternative but to substantially decrease public spending by cutting waste and optimising the state's operations. Following several amendments, the final content of this motion for a resolution focuses on some of these challenges; that is why I voted for it.
Ladies and gentlemen, in 2009, Lithuania and some of our neighbouring EU Member States almost hit rock bottom. Maybe vultures are not circling above our heads, but we still do not feel safe: Lithuania's GDP fell by 4.1% from quarter to quarter and in the first quarter of 2010. Most Lithuanians understand that the need for painful victims and severe measures will not disappear overnight. The long-term sustainability of public finances is essential to achieve stability and growth. The solution is to reduce the budget deficit. In the report, it is accurately observed that high indebtedness and deficit levels are threatening sustainability and could have a disastrous impact on employment, public health care and pensions. The decision we have to make is not one to be taken lightly - the increasing government deficit is becoming a huge burden for future generations. Financial stability is important for the recovery of the Lithuanian and European economies. Therefore, I agree with the measures debated this week, for example, proposals on the European Systemic Risk Board and the European System of Financial Supervisors. Now more than ever, we need smooth coordination of markets and hedge funds and better supervision. We also have to continue to seriously implement our international commitments. Most importantly, it is essential to regain the public's trust and restore the economic self-esteem of each of our countries. We can achieve this by ensuring the long-term sustainability of public finances, talking straight and being transparent in everything we do.
The report on the contribution of the cohesion policy to the achievement of the Lisbon and Europe 2020 objectives is fundamental, in that it illustrates the extent to which this policy may be instrumental to the future of the Union. The Structural Funds, which guarantee the cohesion of European territories and finance innovation, help to bring about initiatives which, without any doubt, generate growth in the regions. I sincerely believe that the cohesion policy will be a vital instrument in achieving the Europe 2020 objectives, which is why I voted for this report.
The difficulties that have always been highlighted by the political, social and economic diversity of Europe's heritage - as part of a large, but still disparate territory - have resulted, since the eighties, in the development of the cohesion policy. Cyclically, passing from one programming period to the next, Europe has been faced with the need to update its cohesion objectives. It has done so by revamping both the means, for which the Structural Funds have been, are, and will continue to be the essential financial basis of any EU policy which seeks to increase internal cohesion, and the ends, with which the various objectives and individual actions have constantly been reoriented in line with the requirements of the time. I am in favour of Mr Cortés Lastra's own-initiative report: the EU 2020 strategy must be included among the objectives of the cohesion policy for the period 2007-2013, supported by the objective of territorial cohesion and by the pragmatic approach of sharing the objectives at local level. Only in this way will we avoid the risk that the EU 2020 strategy will be reduced to one where the eurocracy blows its own trumpets, as was the case with the Lisbon Strategy.
The Structural Funds play a vital role in delivering the EU 2020 strategy, insofar as they constitute a powerful instrument for the economic development of all of Europe's regions. Mr Cortes Lastra's report rightly points out that the Lisbon Strategy only achieved concrete results when it was linked to the cohesion policy. I therefore agree with the rapporteur's recommendations on the improvements that need to be made to the governance system in the EU 2020 strategy compared to the Lisbon Strategy. It is vital to establish closer links between local and regional authorities and civil society stakeholders within the framework of multi-level governance. I would join the rapporteur in stressing the importance of a simplified approach to the use of Structural Funds in the future regulatory framework. After all, simplicity is one of the keys to efficiency.
I am completely in favour of the proposals put forward in this report, seeking inclusion in the cohesion policy in order to pursue the objectives set out for the 2020 strategy. The new Treaty of Lisbon strengthens the principle of economic, social and territorial cohesion, and without this solidarity clause, the EU itself does not make sense! The ultimate objective of the cohesion policy is reducing disparities between the levels of economic development of the various regions and tackling the structural backwardness of the most disadvantaged and outermost regions. In the approach to the 2020 strategy, which is engaged in promoting growth, competitiveness and employment, it is important to note that the cohesion policy can be an important instrument for successfully achieving the goals that the strategy sets out.
The ultimate objective of the cohesion policy is reducing disparities between the levels of economic development of the various regions, targeting resources specifically for growth and employment. The 2020 strategy presents significant and ambitious challenges for Europe in five areas that are seen as strategic: (i) employment; (ii) innovation and research; (iii) climate change and energy; (iv) education, and (v) combating poverty. As I have said, this is an ambitious and daring strategy. I agree with the rapporteur that it must be conceived so that it is in harmony with future cohesion policy, and that the 2020 strategy must also be implemented at regional and local level, something that failed to happen with the Lisbon Strategy. This is crucial for economic development and growth in the different regions. As I come from a region of Portugal whose interests and wishes are often passed over in the interests of centralised power, as I have already publicly stated, I believe that implementing the 2020 strategy objectives at regional level may be of greater benefit to more balanced regional development.
In the European development project, there is much progress to be made on territorial cohesion, which is crucial in combating poverty and social exclusion, promoting employment and sustainable development, and in social cohesion. I have no doubt that small and medium-sized enterprises have a crucial role in the success of building Europe. Therefore, I support the recommendations made in this report, such as the need to simplify the rules for accessing and managing the allocation of the available funds in order to encourage their use and effective implementation, covering the entire EU territory. The regions implement more than a third of public investments in the EU, and the spending of the structural funds is increasingly concentrated on objectives related to growth and employment. I believe that it is essential for the EU to take immediate steps and concrete measures to 'meet the special needs of regions characterised by natural or demographic handicaps of a serious and permanent nature, such as coastal regions, islands, mountain regions, cross-border and outermost regions'. I would also like to reiterate that 'education and training are the fundamental preconditions for the development of the EU and can make it more competitive in the face of global challenges'.
The rapporteur finds it regrettable that the 2020 strategy has not duly incorporated an assessment of the Lisbon Strategy, and we share that opinion. The stated objectives of the Lisbon Strategy - economic growth, employment and social cohesion - have not been met; on the contrary, the situation in these areas has become worse. As we have been saying, this situation is a result of the Lisbon Strategy's objectives, and what objectives they were too! Very specifically: liberalisations, privatisations, and making employment laws less regulated and more flexible. These options, instruments and objectives have now been taken up again by the 2020 strategy. In the same vein, the rapporteur argues for the completion of the 'free, open and functional Internal Market'. Well, it has been this very 'free, open and functional Internal Market' that has led to the most poverty and social exclusion in the EU, and undermined its territorial cohesion. We do not, therefore, accept the alignment of the cohesion policy with the 2020 strategy, for the sake of its real objective: reducing disparities in the development levels of the various regions, and instituting true economic, social and territorial cohesion.
The main objective of cohesion policy is to strive for a uniform degree of development across the regions of the EU. Thanks to the multiannual programmes and strategies which have been put in place as part of that policy, individual regions and, in particular, the poorest ones, have the opportunity for sustained economic growth, increased competitiveness and the creation of jobs. Over half of all investments in the public sector are being made at regional level, so local authorities are becoming the main participants in the realisation of the current Lisbon Strategy, and in the future of the EU 2020 strategy. We should give full support to the realisation of projects which come under cohesion policy, remembering that their greatest beneficiaries will most often be rural areas, and the author's promotion of the partnership approach makes it possible to inform the citizens efficiently about the objectives and results of projects which have been undertaken.
It seems that we are providing funding for disadvantaged areas which then ends up being spent in relatively prosperous regions. There are problems with subsidy policy throughout the EU. On the one hand, money is invested in regenerating villages to prevent rural communities from dying out and, on the other, these efforts are counteracted by regulations on privatisation and deregulation.
It is no use having a vibrant village centre if the village is almost cut off from the public transport network and the post office has been closed down. The report does not focus in enough detail on the problems of cohesion policy and, therefore, I have voted against it.
This resolution is an important document as it sets out the best course for the association which is needed between the cohesion policy and the EU 2020 strategy. At a time when there is much thought about the European cohesion policy after 2013, it is indeed important to present it as an indispensable tool of compliance with the EU 2020 strategy, reiterating the statement that cohesion policies are essential for enforcing the original plan of EU integration. The cohesion policy has been important in creating a better balance between European regions, and is now seen as crucial for overcoming the current financial crisis that the EU is experiencing by strengthening competitiveness and local potential. At a time when the EU budget is not expected to increase and when there is pressure on the cohesion policy budget (approximately 45% of the EU budget), we believe that a good link between the objectives of the cohesion policy and those of the EU 2020 strategy are essential for strengthening cohesion and simultaneously contributing to a positive response from all regions and members of the public to the challenges facing the EU.
in writing. - It is a pity our alternative resolution on cohesion policy and EU2020 was rejected. We, the Greens/EFA, have thus decided to abstain in the final vote on the Cortés Lastra resolution.
The rapporteur, Mr Cortés Lastra, originally produced a very balanced report on the relationship between cohesion policy and the Europe 2020 strategy. Its aim was to correct the extensive earmarking of cohesion policy carried out by the first Barroso Commission. It justifiably asked the question as to whether cohesion policy is a tool of the Lisbon Strategy and the new Europe 2020 strategy or whether it has independent significance and an independent value. The rapporteur had achieved a balance between these two aspects. We should be grateful to him for having promoted the independence of cohesion policy. We supported his approach. Unfortunately, the amendments, which were largely tabled by the Group of the European People's Party (Christian Democrats), heavily diluted the original intention of the report. We in the Group of the Greens/European Free Alliance very much regret that. For this reason, we submitted the report once again to plenary as an alternative resolution, largely in its original form.
Unfortunately, it did not receive a majority of the votes. This was not surprising, given the vote in the committee. However, our aim was to use this alternative resolution to make it clear that there was a minority view in Parliament which wanted to give the regions more rights to independent development than the earmarking model of the current structural fund period made possible.
The cohesion policy is essential to realising the 2020 strategy's objectives: the promotion of education, training and research, the creation of jobs, and economic growth. Following the Lisbon Strategy's failures regarding the goal of cohesion, not least the lack of adequate consultation of the European Parliament and of participation by regional and local authorities, the report stresses the importance of the cohesion policy's contribution to future strategic objectives. It is, therefore, important to move towards a greater sense of ownership of the strategy's objectives amongst local and regional authorities and entities.
The regions have a crucial role to play as the vehicle to reach economic and social actors, in particular, small and medium-sized enterprises. Given its horizontal approach, only through a strong and properly financed cohesion policy can development be fostered in the European Union, and the Union made more competitive in the face of global challenges. The regional dimension of Europe must be strengthened with a strategy that takes into account the specificities of the various regions or groups thereof, such as the outermost regions. For the above reasons, I consider the cohesion policy an essential instrument for realising the objectives of the 2020 strategy, so I voted for the report.
The Union for the Mediterranean (UfM) is a formidable project which requires strong political involvement on the part of the European Parliament. I voted in favour of this report, because it contains the following three ideas which are very important: 1) the new institutional structure needs to be effective quickly, in order to make the UfM operational; 2) adequate funding is vital if the UfM is to achieve its objectives and thus clarify the six major strategic projects (de-pollution of the Mediterranean, transport, renewable energies, education, SMEs, civil protection); 3) the success of the UfM depends on resolving regional conflicts in the Mediterranean basin.
The Union for the Mediterranean is an ambitious project with a number of undoubtedly positive aspects, in particular, as regards the future possibility of strengthening, by means of this political and economic partnership, instruments to control immigration and combat the flows of illegal immigrants which have affected the Mediterranean in recent years. This is another reason why Europe can benefit from the prospect of a forum for dialogue with the Mediterranean countries, almost always transit countries for the majority of the illegal immigrants who reach the southern coasts of the continent.
Of course, the channel for dialogue which will be opened must not be interpreted as an instrument to facilitate the flows, but one for regulation and for combating illegality; it will be down to economic trade, together with an overall pacification of the Middle East region - to which the UfM will have to endeavour to make an active contribution - to promote social and economic growth in the immigrants' countries of origin. Therefore, if the Union is built on solid political bases and has specific objectives, it will enable us to help, in their own countries, those people who today would wish to arrive en masse on southern European shores. In the hope that greater importance is placed on migration at the forthcoming summits of the Union for the Mediterranean, I am voting in favour.
By voting in favour of the Peillon report, we have all acknowledged that the Mediterranean basin is an area of key importance, and that in a multipolar and interdependent world, large regional integrations, such as that of the Mediterranean, will be better positioned to cope with social, cultural, economic, environmental, demographic, political and security-related challenges.
The Mediterranean encompasses at once all of these challenges, which are crucial for the stability of the entire region, and which call for concerted, determined action.
At the forthcoming meeting in Barcelona, the Euro-Mediterranean Heads of State or Government will come together again to assess the progress made by the Union for the Mediterranean.
In my opinion, three political points should be considered at that time:
a) the time taken to follow up on the creation of the institutional set-up, determined in Paris, and the failure to make the most of the parliamentary dimension offered by the Euro-Mediterranean Parliamentary Assembly;
b) the inadequacy of the financial resources and synergies employed; while recognising the progress and significant, tangible commitments made by some of our countries, including Italy, the overall impact of the Union for the Mediterranean with regard to creating an area of economic prosperity remains weak;
c) the difficulty in decisively tackling issues such as peace, stability and security, an essential requirement in order to provide the Union for the Mediterranean with a political dimension and unity of purpose.
in writing. - We oppose the Union for the Mediterranean. This would facilitate mass immigration from impoverished countries in North Africa. It would also allow North African al-Qaeda operatives in these countries to more easily enter Europe and carry out terrorist attacks. We also note the way the EU grants Morocco privileged economic status, despite that country's violent occupation of Western Sahara and the plundering of its resources.
In order to be an effective lever in building peace and prosperity and in promoting human rights, cooperation between European countries and other Mediterranean countries needs to be based on the principles of equality and mutually beneficial cooperation for the people in the area. It should help to resolve international and bilateral problems on the basis of the UN Founding Charter and international law, putting particular emphasis on the need for a fair and viable solution to Palestine, the Western Sahara and Cyprus. Unfortunately, no mention is made of these in the report, just as no mention is made of the unacceptable conditions under which thousands of people travelling with no travel papers are held on islands and in towns of the Mediterranean, affecting the human dignity of us all. In order for there to be real cooperation, the procedures for dialogue and understanding need to be strengthened and account needs to taken of the asymmetries in the area in all trade agreements, so as to safeguard equality between all the states. This sort of cooperation should strengthen and promote social and cultural exchanges and help to shape common policies and actions to protect the environment and combat climate change.
The Swedish Conservatives have today voted against report on the Union for the Mediterranean. This is because we cannot support the EU contribution to projects as part of a Union for the Mediterranean being allocated significantly increased resources in the EU's new financial perspective for 2014-2020. It is very important that we have constructive cooperation with the countries around the Mediterranean based on the principles of equality of treatment, solidarity, dialogue and respect for each country's dissimilarities and distinctive features. Regional cooperation with the EU in the Union for the Mediterranean must not, as some powers would like to see, become a substitute for integration into the EU and membership of the European Union. In addition, it is crucial for the EU to take responsibility and maintain its credibility, meaning that it must not promise money for various purposes without sustainable funding.
Following the Paris Declaration on 13 July 2008, which created a new Union for the Mediterranean (UfM), the previous Barcelona Process should have acknowledged a new impetus, as expressed in the Declaration: 'a renewal of efforts to transform the Mediterranean region into a space of peace, democracy, cooperation and prosperity'. However, for the European Union, 2009 was a year of major changes (there were European elections for the President of the Commission, the Treaty of Lisbon's entry into force, the struggle against the economic and financial crisis, etc.) which have delayed the implementation of the UfM. I believe that this report correctly identifies the next steps towards achieving the objectives that were outlined when the UfM was created. I also look forward to the results of the second summit of Heads of State or Government, scheduled for 7 June in Barcelona this year. The strengthening of the Union's Mediterranean relations is essential, and I believe that only political dialogue and increased cooperation between the Union and the other Mediterranean countries will stimulate the creation of a space of freedom, justice, peace and sustainable and lasting prosperity.
in writing. - I supported this report on the Union for the Mediterranean (UfM). Europe and the Mediterranean share many cross-border challenges which can be better addressed through a regional integration process, with effective institutions which can surmount the limits of bilateral cooperation. Such challenges are all the more acute in a context of crisis, and it is in the EU's interest to address the growing disparities between both regions, thereby contributing to a viable and secure future for the people of the Mediterranean. The EU and the governments within the UfM must prioritise the setting up of its institutions and infuse them with a coherent political strategy which keeps at its core the promotion of democracy and the advancement of human rights, including social rights. If these goals are to be meaningfully furthered, peace agreements between neighbours in the Middle East have to be reached. This necessitates an end to Israel's siege of Gaza and settlement policy, combined Palestinian commitment to non-violence and its State building programme along with mutual respect for the 1967 borders. I will continue to oppose the upgrading of the EU-Israel association agreement until Israel comes into compliance with its human rights obligations.
I voted for the report on the Union for the Mediterranean (UfM) because it advocates greater involvement of the European Parliament in this regional initiative. If the summit that is to take place in June in Barcelona is to be a success after two difficult years trying to get it off the ground, it is essential that the European Parliament be able to contribute because the result is of enormous importance to the success of the UfM.
Any impartial observer would say that the Euro-Mediterranean partnership has not been making as much progress as would be desirable, and that there is still much to do before it really takes shape and acquires real and productive content. Historically, the Mediterranean Sea united rather than divided. The cultures that emerged on its shores constituted the nucleus of what was Western civilisation, and both sides contributed to forging identities with clear affinities. Religious wars replaced the bridge that had been there with a chasm, but in a way, that bridge is still there. I hope that the European Union, alongside its partners, will take real steps towards promoting and structuring a Euro-Mediterranean partnership capable of conquering fear, differences and mistrust, and surviving into the future without collapsing. Both sides of a sea that was once a powerful civilisation's lake have everything to gain from this development.
Given the precarious social and economic situation in southern countries, the deepening of relations with the countries of the Mediterranean is now all the more important. In this regard, I believe that there is an urgent need to move forward in a concrete and effective way with consolidating the Union for the Mediterranean. The strengthening of Euro-Mediterranean relations is becoming more pressing due to the impact that it will certainly have on consolidating a space of peace and cultural, economic, political and social development. I would like to emphasise, however, the concerns arising from situations relating to women's rights, gender equality and discrimination on the basis of sexual orientation: areas where the strengthening of European influence may be a factor for positive change. On the other hand, the enormous potential of renewable energy resources in the Mediterranean region is an example of the gains that the European Union could enjoy and make use of in order to achieve efficient energy policies, besides broadening the EU's trade area to 800 million people.
We completely disagree with the guidelines established in this report, which essentially aim to increase the economic domination of the EU's big companies over the southern part of the Mediterranean; access to, and control of, natural resources, energy in particular; the exploitation of labour power; and the repression of immigrants. It is noticeable that the majority in Parliament seem to live in an ivory tower, totally unaware of the consequences of so-called 'free trade'; they persist with these policies and so contribute to making the situation worse. For example, in Portugal, more than 100 000 jobs are being lost in the textile sector because thousands of companies are going bust, which is, in turn, because of increased external competition.
That is why a break with this path of progressively liberalising international trade is needed. This path has meant that the rights won by the workers and the sovereignty of the people have come under attack, natural resources and biodiversity have been appropriated by the big multinationals, the environment has been destroyed, unemployment has increased, millions of small farmers have been ruined, and food sovereignty and security have been put at risk. We demand the establishment of equitable and fair economic relations that are at the service of the people and the countries in both regions.
I supported the report drafted by my French socialist colleague, Vincent Peillon, because the Union for the Mediterranean (UfM) aims to promote the process of Euro-Mediterranean cooperation through specific strategic measures both for Europe as a whole and also for the Mediterranean zone. In fact, regional integration is necessary for the promotion of peace, which is one of the main issues at stake in this cooperation, and it therefore needed to be strengthened. I think that the UfM is an excellent instrument for intervening with a very firm hand in the conflicts which persist in this zone and even for providing solutions to them. I hope that the next summit in Barcelona is a success, that the Member States really do re-launch the UfM and that, once the secretariat has been set up in Barcelona, a whole series of projects can take shape, in everyone's interests.
This report certainly has the virtue of stressing the urgency of recognising two states, the Palestinian State and the State of Israel, living in peace and security, and of fighting for women's rights and against discrimination based on sexual orientation. However, its virtue ends there. This text is essentially a pledge to current and potential private investors in the region, as evidenced by the numerous injunctions regarding the necessary protection and financial security of investments. This text also endorses the Barcelona Process and the creation of a Europe-Mediterranean Free Trade Area that goes entirely against the regulatory objectives that the situation demands.
I am voting against this report. I believe that the interests of European and Mediterranean citizens should always take precedence over those of the financiers. The role of elected representatives is to strive for the common good. It is unfortunate that those who drafted this text did not make that their priority.
in writing. - (DE) The Union for the Mediterranean is seen by some people in Europe as a prestige project initiated by a few political leaders. However, I believe that the increase in cooperation between the countries on the shores of the Mediterranean is very much a positive thing. Particularly with regard to the increasing influx of migrants from Africa, it is essential for these states to coordinate the measures which they are taking in response. The structures of the Union for the Mediterranean provide the ideal means of supporting the work done by Frontex and, in particular, of involving the African states in projects so that economic migrants can be encouraged to remain in Africa.
The various projects that are planned, such as an increase in the exchange of students and the numerous economic programmes, which are intended to promote trade between the EU and the African states, are also very positive. However, these countries must not be pressurised into agreeing to a free trade zone, because this involves a serious risk of causing major damage to local and regional markets. Although I do not fully agree with some of the points made for the reasons mentioned, the report is balanced and this is why I have voted in favour of it.
With a view to the constructive development of relations between the European Union and third countries, I endorsed the report on the Union for the Mediterranean. In order to strengthen cooperation, we need to support the Barcelona Process, which has been less active recently. However, the Union for the Mediterranean Summit of states planned for 7 June 2010 in Barcelona is the perfect opportunity to put current declarations into effect, for the European Union cannot allow itself to lose significance in the region, with which it has traditional ties. Institutional structures, such as co-presidency, should be used to intensify measures for greater integration of the societies and economies of both sides of the Mediterranean Sea.
The Heads of State or Government on both sides of the Mediterranean will meet in Barcelona on 7 June 2010. It is vital that this meeting leads to real progress - I am referring in particular to the establishment of institutions of the Union for the Mediterranean, but also to progress in the areas of economy and commerce, employment, the reduction of poverty, agricultural issues, food security, water and rural development. It is also essential that greater resources be devoted to the Union for the Mediterranean, which will be the main issue in upcoming financial negotiations for 2014-2020.
With that in mind, we should remember that it will have to be possible for EU aid to be combined with private funds and coordinated with those offered by the European Investment Bank and investment funds such as InfraMed. Moreover, the strengthening of South-South trade and the establishment of a Europe-Mediterranean Free Trade Area are essential for economic development and poverty reduction in countries on the southern shore. These measures are clearly mentioned in the resolution that has been submitted to Parliament, and I therefore support it.
in writing. - There have not been any big surprises in the amendments tabled by GUE/NGL (all were rejected) except for the first part of Amendment 6 (Western Sahara).
I wish to make it clear that I voted in favour of Amendment 6, which stresses Morocco's responsibility in the situation of Human Rights violations in Western Sahara.
The second part of Amendment 1 (which underlined the need to increase finances for the UfM) tabled by Brok, was also rejected.
We voted in favour of the report as a whole (adopted by a large majority).
I voted for the Resolution on the 'Need for an EU strategy for the South Caucasus'. The South Caucasus is strategically important to the European Union. At the same time, the European Union can and must help this troubled region to develop economically and commercially. We can use trade policy to promote respect for human rights, energy security, democracy and good governance. In my capacity as well, as my political group's virtual rapporteur for this resolution, I urge free trade agreements to be signed with Georgia, Armenia and Azerbaijan. I believe that these agreements will foster economic development in the region by boosting investment and creating new jobs, which will reduce the level of poverty.
I completely agree with this report, as I believe that following the Joint Declaration of the Prague Eastern Partnership Summit, the EU should strengthen its partnerships in the East, particularly with the three southern Caucasus countries, through a clear and well defined strategy. Maintaining peace, the stability of borders and the resolution of border disputes, progress towards democracy, the rule of law and the promotion of regional cooperation are essential for development in this region of the world. I therefore believe that the EU's action must be marked by encouragement for sustainable development, based on principles of good governance, absolute respect for human rights and policies of good neighbourliness, which should have peaceful coexistence between these countries and their neighbours as their prime objective. In this regard, I would like to highlight the important role that will come to be played by the EU Parliamentary Assembly - Eastern Neighbourhood countries. The geostrategic importance of the region, particularly with regard to the supply and transport of raw materials between the East and West, must be an important factor in establishing future agreements between the EU and these countries.
The recent conflict between Russia and Georgia - a country which has been proclaiming that it wants to join the European Union and that it shares the EU's ideals - makes it clear that a strategy needs to be defined for the South Caucasus region. Historically wracked by bloody conflicts and squarely within Russia's sphere of influence, the South Caucasus has been taking tentative steps towards stabilisation. However, potential sources of conflict remain, and these must be handled with the greatest possible seriousness and care; the tense relationship between Armenia and Azerbaijan is ample evidence of this. I hope that the European Union will expand on what it already knows about this region, and contribute to peace and progress between the peoples of the South Caucasus. I also hope that the EU will contribute to the adoption of and generalised respect for freedom, democracy, fundamental rights and the rule of law in the region.
The policy of enlargement and strengthening EU trade, political and cultural relations with third countries underscores the strategic importance of the Southern Caucasus countries: Armenia, Azerbaijan and Georgia. Considering the geostrategic location of these countries, bordered by the powerful Russia, Turkey, and Iran, the European Union can and should adopt an influential approach and a collaborative role which can further peace and security in this region. This will be crucial for ensuring the best economic development conditions, both cultural and social, along with the democratisation of this region, which will also encompass the Black Sea and the Caspian Sea. The process of deepening relations aimed at integrating these countries into the European Union will certainly help to improve levels of justice, freedom and human progress. I also endorse the importance of an energy market development strategy for the EU, as advocated in this report.
This report on the EU's strategy for the Caucasus is just another part of the process of spreading a narrow viewpoint to disguise its economic and geopolitical interests in the region. This viewpoint is very focused on the 2008 conflict between Russia and Georgia, and on issues of territory and Russia's sovereignty over South Ossetia and Abkhazia.
As the rapporteur himself states, what is at stake is that the three countries of the Caucasus are essential for the 'transit of energy resources' and the 'EU's energy supply' - on which the Union depends greatly - and 'free trade' agreements to make the 'economy more attractive to foreign investors'.
It is in the light of these interests that the implicit support for the re-launched arms race and military build-up in the region should be understood; the EU is taking part in this process by getting involved in the sabre rattling between the USA, NATO and Russia. The majority in Parliament is involved in this hypocrisy: Parliament has set itself up as the knight in shining armour that defends states' territorial integrity now that it is about Georgia, but promoted, aided and continues to aid the process of Kosovo's secession from Serbia.
The South Caucasus is a very interesting area which has been a constant topic of discussion in Europe for two hundred years now. There has been a conflict of interests in these places between Russia, Iran and Turkey throughout this period. The rugged contours of the landscape and the rich history provide a hint of the enormous ethnic and religious complexities. Now the EU has also discovered this region. It is truly wonderful how Mrs Tagliavini has obtained a perfect knowledge of the entire area, including the historical and present-day contexts, on the basis of the negotiations in Georgia. In fact, I bow down deeply before her. It is excellent that the authors of a report on the need to develop a new EU strategy for the South Caucasus have taken notice of an organisation such as the OSCE. It is a pity that they apparently failed to spot the relationships between the states in the area and Iran, and also the specific intentions of Turkey in the region. The authors have clearly forgotten the 'glorious' declaration of the independent state of Kosovo, and their unconcealed attacks on Russia and repudiation of local elections in Abkhazia and South Ossetia include the formulation 'de facto organs of the occupied territories'. This strongly reminds me of the findings of the mission of a certain Lord Runciman in the pre-war Czechoslovak Republic. Despite this, I believe it will be possible in the near future for the Members concerned to improve their knowledge of this part of Europe and for the next session to be more balanced. For the aforementioned reasons, the GUE/NGL Group will abstain from the final vote on the resolution.
Unfortunately, this report on the EU strategy is not balanced and I have already mentioned this in the Committee on Foreign Affairs. Although the committee took some of my amendments into consideration, I still believe that the report is going in the wrong direction. Instead of taking a neutral and balanced attitude to the issue of Georgia, it uses the wording of US foreign policy, which aims to weaken and isolate Russia. With regard to the relationship with Armenia and, in particular, the situation in Nagorno-Karabakh, the EU has changed its position. This is completely incomprehensible and should be condemned. The rapporteur has apparently never visited the region and, therefore, he could not form his own opinion of the situation. For these reasons, I have voted against the Kirilov report.
I voted against Amendment 7 because it removed an essential part of the report's text where Parliament calls on Russia to respect the sovereignty and territorial integrity of the Republic of Georgia and the inviolability of its borders which have been recognised internationally. It also condemns the Russian Federation's recognition of the independence of the Georgian separatist regions of South Ossetia and Abkhazia as being contrary to international law. Firmly setting out this stance will help avoid establishing a similar precedent in future.
in writing. - I am glad everything we wanted was adopted in the AFET Committee and the corrections tabled by the S&D, EPP and Greens were all adopted. The final vote, which was positive, has been very easy for us.